Matter of D.K. v Carrion (2015 NY Slip Op 02122)





Matter of D.K. v Carrion


2015 NY Slip Op 02122


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
L. PRISCILLA HALL
ROBERT J. MILLER, JJ.


2014-02167
 (Index No. 2452/13)

[*1]In the Matter of D.K., appellant, 
vGladys Carrion, etc., et al., respondents.


Christine Gottlieb, New York, N.Y., for appellant.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and Matthew W. Grieco of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Office of Children and Family Services denying the petitioner's application to expunge a sealed, unfounded report maintained by the New York State Central Register of Child Abuse and Maltreatment, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Warhit, J.), dated December 16, 2013, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
The petitioner filed a petition pursuant to CPLR article 78 to review a determination denying his application to expunge a sealed, unfounded report maintained by the New York State Central Register of Child Abuse and Maltreatment. The Supreme Court denied the petition and dismissed the proceeding.
The agency's determination to deny the petitioner's request to expunge the sealed, unfounded report, on the basis that he failed to present clear and convincing written evidence affirmatively refuting the allegations in the report, was not arbitrary and capricious or an abuse of discretion (see Social Services Law § 422[5][c]; Matter of Williamson v New York State Off. of Children & Family Servs., 112 AD3d 730; Matter of Anonymous v New York State Off. of Children & Family Servs., 53 AD3d 810, 812; cf. Matter of Jan V. v State of N.Y. Off. of Children and Family Servs., 38 AD3d 912).
The petitioner's remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding (see CPLR 7803).
MASTRO, J.P., DILLON, HALL and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court